             Case 1:18-cv-00390-ER Document 63 Filed 03/29/19 Page 1 of 3



                                                                                    Darryl R. Graham

                3/29/2019                                                               Akerman LLP
                                                                                     666 Fifth Avenue
                                                                                            20th Floor
                                                                                  New York, NY 10103

                                                                                      T: 212 880 3800
                                                                                      F: 212 880 8965
March 27, 2019

VIA ECF

Honorable Edgardo Ramos                                                                  , last page.
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

         Re:    Ithaca Capital Investments I, S.A., et al. v. Trump Panama Hotel Management
                LLC, et al., No. 18 Civ. 390 (ER) – Request for Pre-Motion Conference

Dear Judge Ramos:

        Pursuant to Section 2(A)(ii) of Your Honor’s Individual Practices, plaintiffs/counter-
defendants Ithaca Capital Investments I, S.A. (“Ithaca I”), Ithaca Capital Investments II, S.A.
(“Ithaca II” and collectively with Ithaca I, “Ithaca”), and Orestes Fintiklis (“Fintiklis” and
collectively with Ithaca, “Plaintiffs”) request a pre-motion conference in connection with
Plaintiffs’ proposed motion to dismiss Trump’s Counterclaims.

         Background

        This action arises out of Hotel TOC, Inc.’s (“Hotel TOC”) lawful termination of a hotel
management agreement with defendants/counter-plaintiffs Trump Panama Hotel Management
LLC and Trump International Hotels Management LLC (collectively “Trump”) regarding a hotel
in Panama City, Panama (the “HMA”). In October 2017, Hotel TOC commenced an ICC
arbitration regarding Trump’s mismanagement of the hotel and asserted claims for breach of the
HMA, among other claims (the “Hotel TOC Arbitration”). Thereafter, Hotel TOC terminated
the HMA and Trump’s management of the hotel, effective December 21, 2017.

        In response to the Hotel TOC Arbitration, Trump asserted counterclaims against Hotel
TOC, and sought to join Plaintiffs by asserting various cross claims, alleging a conspiracy to
terminate the HMA, and that Plaintiffs purportedly induced Hotel TOC to breach the HMA,
tortiously interfered with the HMA and the Lundgren Settlement Agreement, and breached the
Bulk Sale Agreement.1


1
 Plaintiffs understand that a Trump affiliate has been prosecuting another ICC arbitration against
P.H. TOC and Mr. Lundgren for breach of the Lundgren Settlement Agreement (the “Lundgren
Arbitration”), among other things, since March 2018.


48394189;2
             Case 1:18-cv-00390-ER Document 63 Filed 03/29/19 Page 2 of 3



        In January 2018, Plaintiffs brought this action to enforce the mandatory forum selection
clause of the Bulk Sale Agreement. After this Court granted Plaintiffs’ motion to enjoin Trump
from asserting claims against Plaintiffs in the Hotel TOC Arbitration, Trump filed its Answer
and Counterclaims reasserting nearly all of those claims here, including for fraud, tortious
interference with the HMA and Lundgren Settlement Agreement, and breach of the Bulk Sale
Agreement.

        On May 25, 2018, Plaintiffs requested a pre-motion conference to set a briefing schedule
on Plaintiff’s proposed motion to dismiss and/or stay this action pending resolution of the Hotel
TOC Arbitration and Lundgren Arbitration. On June 22, 2018, the Court held the requested pre-
motion conference and granted Plaintiffs leave to file a motion to stay, and stayed Plaintiffs
response to the Counterclaims under the Court’s decision on the motion to stay. See [ECF No.
51 at p. 17]; Minute Entry, dated June 22, 2018. Thereafter, the parties fully briefed the motion
to stay, which the Court ultimately denied on March 19, 2019. [ECF No. 61].

        Plaintiffs now write to request a pre-motion conference to set a briefing schedule on
Plaintiffs’ proposed motion to dismiss Trump’s Counterclaims.

         Trump’s Counterclaims Should Be Dismissed

       Plaintiffs seek to move for dismissal of Trump’s fraud and tortious interference
counterclaims, as well as Trump’s extension of liability predicated on an alter ego theory.

        As for the fraud claims, each is nothing more than a dressed-up version of Trump’s
breach of contract claim against Ithaca, sprinkled with fraud buzz words. Since these claims are
derivative of Trump’s claim for breach of the Bulk Sale Agreement, they fail as a matter of law.
See Wang v. Feinberg, No. 17 Civ. 1452 (DAB), 2018 WL 1089293, at *4 (S.D.N.Y. Feb. 6,
2018) (dismissing derivative fraud claims and explaining, “it is well established that no fraud
claim is cognizable if the facts underlying the fraud relate to the breach of [a] contract.”).
Trump’s fraud claims also fail to the extent they are based on prospective statements or
assurances of future performance of contractual obligations, or the failure to disclose an intent
not to perform a promise in the future. Such allegations are not actionable in fraud. See Nash v.
The New School, No. 05 Civ. 7174 (KMW)(FM), 2009 WL 1159166, at *3 (S.D.N.Y. Apr. 29,
2009) (“a plaintiff cannot transform a breach of contract into a fraud claim simply by alleging
that a defendant ‘entered the … agreement while intending not to perform it.’”).

        Trump’s fraudulent concealment claim repackages the same fraud and breach of contract
allegations. See generally Manhattan Motorcars, Inc. v. Automobili Lamborghini, S.p.A., 244
F.R.D. 204, 213 (S.D.N.Y. 2007) (fraudulent concealment requires the additional allegation of
duty to disclose material information). Yet, Trump fails to allege a “disclosure” duty, and
instead identifies the same “contractual duty” that forecloses the other fraud claims. See
Counterclaims at ¶ 121. Thus, this claim should also be dismissed.

       Turning to the tortious interference claims, these should likewise be dismissed because
Trump failed to plead (even in a conclusory way) the required elements, including that Plaintiffs’
purported “intentional procurement of a third-party’s breach of the contract [was] without



48394189;2
             Case 1:18-cv-00390-ER Document 63 Filed 03/29/19 Page 3 of 3



justification” or that “the contract would not have been breached but for [Plaintiffs’ alleged]
conduct.” See White Knight of Flatbush, LLC v. Deacons of the Dutch Congregation of
Flatbush, 159 A.D.3d 939, 940-41 (2d Dep’t 2018) (emphasis added).

         Finally, each claim against Fintiklis should be dismissed, as they are all premised on
conclusory allegations of alter ego liability. Fintiklis’ involvement in this matter has been
strictly in his capacity as an officer and director of Hotel TOC and Ithaca. However, Trump’s
cursory allegations of alter ego in a few paragraphs of the Counterclaims, see Counterclaims at
¶¶ 20-22, 119, 140, 144, do not come close to satisfying the necessary pleading requirements.
See Moneygram Payment Sys., Inc. v. Consorcio Oriental, S.A., No, 05 Civ. 10773 (RMB), 2007
WL 1489806 (S.D.N.Y. May 21, 2017). Indeed, as Fintiklis is an officer and director of
Panamanian entities, Trump must “hurdle the high bar set by Panamanian precedent” for piercing
the corporate veil. Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 331 (S.D.N.Y. 2015).
“According to [Panama’s] Supreme Court of Justice, piercing of the corporate veil ‘is an
exceptional measure that is only admissible on a provisional basis for purposes of interim relief
... .’” Panam Mgmt. Grp., Inc. v. Pena, No. 08-CV-2258 JFB ARL, 2011 WL 3423338, at *5
(E.D.N.Y. Aug. 4, 2011); see also Jonas, 116 F. Supp. 3d at 331 (noting the Supreme Court of
Justice of Panama has recognized that [piercing the corporate veil] may occur in ‘exceptional
circumstances’ and on a ‘provisional basis,’ where ‘corporations have been used with the sole
intention of defrauding third parties or violating the law, thus resulting in a case of abuse of the
legal capacity.’”). Therefore, dismissal is warranted.

       For these reasons, Plaintiffs respectfully request a pre-motion conference to set a briefing
schedule on their proposed motion. We thank the Court for its attention to this matter.


                                                     Respectfully submitted,

                                                     /s/ Darryl R. Graham

                                                     Darryl R. Graham

cc: All counsel (via CM/ECF)




The matter will be heard at April 25 status conference. Defendants are directed to respond
by April 11, 2019.
SO ORDERED.



                                                                   3/29/2019




48394189;2
